DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-6, 8, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimplinger (U.S. Publication No. 20130228015).
Regarding claim 1, Wimplinger teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Figs.1-4, 11) in communication with a processor (Paragraph 71, “evaluation unit”) and a display means (a display to show Figs.7b-7c); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 57); wherein the test object includes a multiplicity of components (Abstract), with at least one bond layer disposed between two adjacent components (Paragraph 10); wherein based on the ultrasonic waves received by the ultrasonic transducer, the processor generates a plurality of values corresponding to the thickness of the at least one bond layer at each point along a length and width of the at least one bond layer (Paragraphs 10 and 
Regarding claim 5, Wimplinger teaches wherein a top surface of the at least one bond layer and a bottom surface of the at least one bond layer are not substantially parallel (Paragraph 56).
Regarding claim 6, Wimplinger teaches wherein the processor generates the plurality of values corresponding to the thickness of the at least one bond layer without the use of a calibration block (No calibration block was used in the reference).
Regarding claim 8, Wimplinger teaches wherein the test object includes a composite laminate (Abstract).
Regarding claim 10, Wimplinger teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 59).
Regarding claim 19, Wimplinger teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Figs.1-4, 11)  in communication with a processor (Paragraph 71, “evaluation unit”) and a display means (a display to show Figs.7b-7c); wherein the ultrasonic transducer is operable to emit ultrasonic waves into and receive ultrasonic waves from a test object (Paragraph 57); wherein the test object includes a multiplicity of components (Abstract), with at least one bond layer disposed between two adjacent components (Paragraph 10); and wherein based on the ultrasonic waves received by the ultrasonic transducer, the processor generates a first set of values corresponding to a depth of a top surface of the at least one bond layer and a second set of values corresponding to a depth of the bottom .

Claim Rejections - 35 USC § 103
Claims 2-4, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wimplinger (U.S. Publication No. 20130228015) in view of Wang et al (U.S. Patent No.5631425).
Regarding claims 2 and 20, Wimplinger teaches all the features of claims 1 and 19 as outlined above, Wimplinger is silent about wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the at least one bond layer to at least one of the plurality of materials.
Wang teaches wherein the processor is in communication with a material database containing information regarding a plurality of materials, and wherein the processor matches a material of the at least one layer to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Wimplinger’s processor to a material database because it would allow Wimplinger’s system to identify the types of Wimplinger’s bonding material.
Regarding claims 3 and 17, the combination of Wimplinger and Wang teaches all the features of claims 2 and 11 as outlined above, the combination of Wimplinger and Wang is silent about wherein the processor generates a list including the at least one of 
However it is well known in the art that in the real measurement, it is very hard to get 100% match, therefore there is always some mismatch between the measured data and the stored data.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to assign a probability value corresponding to a likelihood that each material in the list matches the material of the at least one bond layer, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007)
Regarding claim 4, the combination of Wimplinger and Wang teaches all the features of claim 2 as outlined above, Wang further teaches wherein the information regarding the plurality of materials includes the density, stiffness, and/or acoustic impedance of the material of the at least one layer (Column 4, lines 43-60), and wherein the processor is operable to calculate a speed of sound for the material of the at least one bond layer (Column 5, lines 4-5).
Regarding claim 11, Wimplinger teaches a system for non-destructive testing of composite materials, comprising: an ultrasonic transducer (Figs.1-4, 11) in 
Wimplinger is silent about a material database, wherein the material database contains information regarding a plurality of materials; and wherein the processor matches a material of the at least one bond layer to at least one of the plurality of materials.
Wang teaches a material database, wherein the material database contains information regarding a plurality of materials; and wherein the processor matches a material of the at least one layer to at least one of the plurality of materials (Abstract and column 1, line 65 to column 2, line 42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to connect Wimplinger’s processor to a material database because it would allow Wimplinger’s system to identify the types of Wimplinger’s bonding material.
Regarding claim 12, the combination of Wimplinger and Wang teaches all the features of claim 11 as outlined above, Wang further teaches wherein the information 
Regarding claim 13, the combination of Wimplinger and Wang teaches all the features of claim 11 as outlined above, Wimplinger further teaches wherein the processor generates and presents a graphical representation of the at least one bond layer via the display means (As shown in Figs.7b-7c and paragraphs 73-74).
Regarding claim 14, the combination of Wimplinger and Wang teaches all the features of claim 11 as outlined above, Wimplinger further teaches wherein a top surface of the at least one bond layer and a bottom surface of the at least one bond layer are not substantially parallel (Paragraph 56).
Regarding claim 15, the combination of Wimplinger and Wang teaches all the features of claim 11 as outlined above, Wimplinger further teaches wherein the processor generates the plurality of values corresponding to the thickness of the at least one bond layer without the use of a calibration block (No calibration block was used in the reference).
Regarding claim 16, the combination of Wimplinger and Wang teaches all the features of claim 11 as outlined above, Wimplinger further teaches wherein the test object includes a composite laminate (Abstract).
Regarding claim 18, the combination of Wimplinger and Wang teaches all the features of claim 11 as outlined above, Wimplinger further teaches wherein the ultrasonic transducer operates at a frequency between 5 and 15 MHz (Paragraph 59).

7 is rejected under 35 U.S.C. 103 as being unpatentable over Wimplinger (U.S. Publication No. 20130228015) in view of Sakai et al. (U.S. Publication No. 20180101944).
Regarding claim 7, Wimplinger teaches all the features of claim 1 as outlined above, Wimplinger is silent about wherein the graphical representation of the at least one bond layer includes a top surface representation separated from a bottom surface representation, and wherein the graphical representation of the at least one bond layer is dynamically rotatable and/or resizable.
Sakai teaches wherein the graphical representation of the at least one bond layer includes a top surface representation separated from a bottom surface representation (Figs. 1, 10 and 14), and wherein the graphical representation of the at least one bond layer is dynamically rotatable and/or resizable (Inherent, any image is resizable).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to display Wimplinger’s bond layer as an image because it is easier for a user to understand.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wimplinger (U.S. Publication No. 20130228015) in view of Hall (U.S. Patent No. 20170284971).
Regarding claim 9, Wimplinger teaches all the features of claim 1 as outlined above, Wimplinger is silent about wherein the ultrasonic transducer is a spherically focused transducer, and is disposed within a coupling fluid-filled chamber of a transducer housing assembly.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a spherically focused transducer in Wimplinger’s system because it would increase accuracy of Wimplinger’s system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861